Citation Nr: 1124689	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  06-31 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for an anxiety disorder prior to August 30, 2004 and a rating in excess of 70 percent as of August 30, 2004.  

2.  Entitlement to an effective date prior to August 30, 2004 for the award of a total disability rating based on individual unemployability (TDIU).  

3.  Entitlement to an effective date prior to August 30, 2004 for the award of Dependent's Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1977 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2001 and June 2007 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Milwaukee, Wisconsin.  These issues were previously decided by the Board in a May 2007 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in June 2008, the parties entered into a joint motion for remand, remanding this case back to the Board for further evidentiary development.  The Board again denied the Veteran's claims in an April 2009 rating decision.  This decision was affirmed in part in an October 2010 Court decision, but the remaining issues were remanded back to the Board for readjudication.  

The Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge in January 2007.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to increased disability evaluations for his service-connected anxiety disorder, to include a disability evaluation in excess of 30 percent prior to August 30, 2004, and, a disability evaluation in excess of 70 percent as of August 30, 2004.  The Veteran also contends that he is entitled to effective dates prior to August 30, 2004 for the award of TDIU benefits and DEA benefits under 38 U.S.C.A. Chapter 35.  Regrettably, further evidentiary development is necessary before appellate review may proceed on these matters.  

Increased Disability Evaluation for Anxiety as of August 30, 2004

The record demonstrates that the Veteran was last afforded a VA psychiatric examination in October 2007.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Since the Veteran's last VA examination was more than 3 years ago, and since the record demonstrates that he has continued to seek regular psychiatric treatment since this time, he should be provided with the opportunity to report for a more current VA examination.  

Increased Disability Evaluation for Anxiety Prior to August 30, 2004

In the Board's April 2009 decision, the Veteran's claim of entitlement to a disability evaluation in excess of 30 percent, prior to August 30, 2004, was denied in part because a number of the Veteran's more significant symptoms appeared to be related to his polysubstance abuse, rather than his service-connected psychiatric disability.  However, in its October 2010 decision, the Court indicated that it was unclear from the examinations of record whether his psychiatric symptoms, prior to August 30, 2004, were related to his service-connected disability or his polysubstance abuse, or, whether the origin of the symptomatology was indistinguishable.  In light of this fact, the Board concludes that upon examination, the VA examiner should review the Veteran's treatment records, from the date of his claim in October 2000 through August 30, 2004, and determine whether his psychiatric symptomatology was related to his service-connected disability, or, his polysubstance abuse.  If the examiner cannot make such a distinction, a complete discussion as to why this is should be included in the examination report.  

Earlier Effective Date for TDIU Benefits and DEA Benefits 

Entitlement to an award of TDIU benefits, prior to August 30, 2004, is dependent in large part on whether the Veteran is found to be entitled to a higher disability evaluation for his service-connected psychiatric disorder prior to this date.  A total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Likewise, entitlement to an award of DEA benefits under 38 U.S.C.A. Chapter 35, prior to August 30, 2004, is dependent on whether the Veteran is found to be entitled to a higher disability evaluation for his anxiety disorder.  In the case of a Veteran who is alive, the conditions for basic eligibility for DEA include: (1) the Veteran's discharge from service under conditions other than dishonorable; and (2) the Veteran's having a permanent total service-connected disability.  38 C.F.R. § 3.807(a).  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a).  

In light of the above facts, the Board finds that the issues of entitlement to an award of TDIU and benefits under 38 U.S.C.A. Chapter 35, prior to August 30, 2004, are inextricably intertwined with the issue of entitlement to an increased disability evaluation for an anxiety disorder prior to August 30, 2004.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on these matters until after the mandates of the Remand have been completed.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA psychiatric examination before an appropriate specialist.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review, and the examination report must reflect review of the claims file.  The examiner is asked to perform the following actions:

(a)  Examine the Veteran and determine the current severity of his symptomatology associated with his service-connected anxiety disorder.  All necessary tests and studies should be performed and all findings reported in detail.  The examiner should specifically address whether the Veteran's service-connected anxiety disorder has resulted in total occupational and social impairment.  A complete rationale must be provided for any opinion offered.  

(b)  Review the Veteran's treatment records spanning from the date of his claim of October 2000 through August 30, 2004.  If possible, the examiner should indicate which psychiatric symptoms were associated with the Veteran's service-connected psychiatric disability and which were associated with his polysubstance abuse.  Special attention should be given to the Veteran's reports of unemployability, homelessness, and auditory/visual hallucinations and suicidal thoughts.  If this request is not possible, or if the examiner determines that these underlying conditions are indistinguishable from one another, the examiner should explain in detail why this is the case.  

(c)  Finally, after reviewing the Veteran's claims file, the examiner should opine as to whether it is at least as likely as not that the Veteran was unable to obtain or maintain gainful employment as a result of his service-connected psychiatric disability, prior to August 30, 2004.  Again, a complete rationale is needed for any opinion offered.  

2.  After completion of the above, the claims should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

